DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 10, 12, 16, 18-24, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 7, 10, 12, 16 and 18-24, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Regarding claims 4 and 28, it is unclear in the formula is the * is the attachment point to said oxetane-based compound or has some other intended meaning since the “*” is not defined.  Clarification is requested.   
	Additionally, claim 4 sets forth as an option that the –CH2- in non-end capping groups can be independently substituted with the claimed group listing.  It is unclear if applicant intends that every –CH2- bond in only the oxetane moiety can be optionally substituted with the claim listing groups?  It is unclear if applicant intends for the only the –CH2- group in the alkyl or alkylene portion of said oxetane compound to be optionally substituted with the claimed listed groups?  Or does applicant intend for each –CH2- group within the non-end-capping group to be optionally substituted with the listed claim groupings?  Clarification is requested.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5-7, 12, 18-24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-12 of copending Application No. 16/982,075 (US2021/0095140). Although the claims at issue are not identical, they are not patentably distinct from each other because appear to comprise overlapping subject matter.  
Said co-pending application sets forth a modified pigment which is useable in a radiation curable ink that appears to be the same as instantly claimed, as well as, being suitable for use as a radiation curable gravure ink—see co-pending claims 1, 6-7, 9-10 and 18.  Said ink set forth in both said co-pending and the instant claims is a radiation curable gravure ink composition comprising a cationic polymerizable compound comprising an epoxy and oxetane compound; a cationic photoinitiator and a pigment—see instant claim 1 and copending claims 10-11.  One difference is said co-pending comprises a modified pigment comprising a pigment with an inorganic oxide coated thereon having a specific pH, DBP oil absorption, and size.  However, it can be seen in instant claim wherein it can be seen the pigment is intended to be the same modified pigment as set forth in the instant claim 18, that is a modified pigment comprising  a pigment and inorganic . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24 and 26 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shintani et al (US2009/0136759).
Shintani sets forth active energy (radiation) curable resin compositions for plastic films and plastic labels.  Said compositions can be printed using gravure printing methods.  Said compositions comprise an oxetane compound, an epoxy compound and at least one silicone compound selected from epoxy-modified, fluorine-modified, amino-modified, (meth) acrylic-
Per example 1, Shintani sets forth a white ink composition comprising 37 parts of an oxetane compound (oxt-221); 16 parts of an epoxy compound (UVR-6110); 1 part of a silicone compound (C-22-821, fluorine modified silicone); 3 parts of cationic photoinitiator (UVI-6992, triarylsulfonium salt); 1 part sensitizer (dibutoxyanthracene); and 40 parts of a white pigment (titanium dioxide)—see example 1, Table 1.  Said composition comprises a ratio of oxetane to epoxy is ~2:1.  The butoxyanthracene is deemed to read on claims 24.   The epoxy compound UVR-6110 is 3, 4-Epoxycyclohexylmethyl 3, 4-epoxycyclohexanecarboxylate, an alicyclic epoxy compound having a cyclohexylmethyl group.  The composition comprise both an oxetane and epoxy compound, thus claim 1 is found.  The cationic photoinitiator used in the example is a triarylsulfonium salt compound.  The composition of example 1 comprises 55 percent of a cationic polymerizable compound (oxetane and epoxy combined); 1 percent sensitizer compound; 3 percent photocationic initiator; and no filler.  While the example does not expressly comprise 2 to 20 % of the modified pigment, Shintani sets forth in the overall teaching the white pigment (titanium dioxide) can be added in amounts from 20 to 60 percent, thus applicants upper limit of 20 % by weight is found obvious—see [0056].  Said ink can be used to print labels on plastic films—see abstract and [0080].  Thus claim 26 is found in the reference. 
	Shintani sets forth a radiation curable ink composition comprising 34 parts of bis (3-ethyl-3-oxetanylmethyl) ether; 15 parts UVR-6110 (3, 4-Epoxycyclohexylmethyl 3, 4-epoxycyclohexanecarboxylate); 3 parts KF-96-50CS (a straight chain silicone); 3 parts cationic photoinitiator (UVI-6992, triarylsulfonium salt); 1 part sensitizer (dibutoxyanthracene);  40 parts .  

Claim(s) 1, 8-10, 12, 14, 18, 21-23, and 26   is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Laksin et al (6,232,361).
Laksin sets forth radiation curable water based cationic inks and coatings.  Said compositions are curable by ultraviolet or electron beam radiation.  Said cationic inks and coatings are useful in ink jet, gravure, and flexographic printing—see col. 1, lines 5-10. 
The radiation curable water based cationic inks and coating compositions comprising (a) a cationic polymerizable compounds having at least two epoxy groups, oxetane groups or combinations thereof; (b) a hydroxyl alkyl cyclic ether selected from the group consisting of hydroxyalkyl oxetane compounds, a hydroxyalkyl epoxy compound, and combinations thereof; and (c) water, as well as, a cationic initiator which generates cations upon irradiation with ultraviolet radiation—see col. 2, lines 20-29.  The cationic polymerizable compound having at least two epoxy groups, two oxetane groups or combinations thereof taught as being in liquid oligomer or polymer form or can be in solid form which is soluble in the hydroxyalkyl cyclic ether—see col. 3, lines 44-46 and 52-22.  Said diepoxide compounds can be cycloaliphatic, wherein examples can be found in col. 3, and lines 57-65.  Said preferred cycloaliphatic compound has the structure found in column 4, lines 1-10.  The hydroxyalkyl cyclic ether compound functions as a reactive diluent for the cationic polymerizable compound and reduces humidity sensitivity in curing allowing for shorter cure times.  The preferred hydroxyalkyl cyclic ether is a hydroxyalkyl oxetane having the general formula found in column 4, lines 55-60.  The cationic initiator is a cationic photoinitiator which generates a Lewis Acid or Broensted acid upon exposure to radiation and are represented by those set forth in column 6, lines 25-43, wherein triaryl sulfonium salts and diaryl iodonium salts are set forth.  Laksin sets forth said inks can additionally comprise an inorganic or organic colorant, such as a pigment or dye—see col. 6, lines 55 to col. 7, line 15.  Laksin sets forth pigments modified with polyalkylene oxides can be used in said radiation curable cationic water based inks—see col. 7, lines 15-17. Thus the modified pigment in claim 18 is anticipated. 

Per example 5, Laksin sets forth a composition comprising 25 parts of Cyracure 6105 (3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexylcarboxylate—a cycloaliphatic diepoxide); 25 parts of EOXA (3-ethyl-3-hydroxymethyl oxetane—a hydroxyalkyl oxetane); 3 parts of Cyracure 6974 (cationic photoinitiator, a triarylsulfonium hexafluoroantimonate salt); 15 parts water; 30 parts of Laromer 8765 (epoxy acrylate); and 2 parts of Irgacure 2959 (free radical photoinitiator, 4-(2-hydroxyethoxy) phenyl- (2-hydroxy-2-methylpropyl) ketone).  Thus it is deemed Laksin anticipates a radiation curable gravure ink composition comprising a cationic polymerizable compound comprising an oxetane-based compound having a hydroxyl group and an epoxy-based compound, a cationic photoinitiator, and a pigment, wherein said composition additionally comprises a free radical polymerizable (meth) acrylate compound and a hydroxyketone free radical photoinitiator, wherein the cationic polymerizable compound is in an amount of at least 50 wt. % and said free radical polymerizable compound in an amount of at least 30 wt. %, wherein said cationic photoinitiator has is a at least one of a triarylsulfonium salt having a hexafluoroantimonate anion an used in an amount of at least 3 wt. % with at least 3 wt. % of a hydroxyketone free radical photoinitiator.   Per example 1, Laksin sets forth a gravure radiation curable ink composition comprising a cationic epoxy compound, a hydroxyalkyl oxetane compound, a cationic triaryl sulfonium salt photoinitiator and a pigment Yellow #12 (an azo pigment having a pH of 6-7).  
Thus claims 1, 8-10, 12, 14, 18, 21-23, and 26 are anticipated by the teachings of Laksin.  

Allowable Subject Matter

Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc